Carley, Judge.
The state filed a petition seeking to revoke appellant’s probation because of numerous alleged violations of the terms of probation. Appellant appeals from the superior court’s order revoking the probation. Appellant argues that the evidence was insufficient to support the trial court’s revocation of probation. “In a proceeding of this type, the trial judge acts as the trier of fact with a very wide discretion which will not be controlled in the absence of a manifest abuse of such discretion. [Cits.]” Smallwood v. State, 163 Ga. App. 140 (293 SE2d 15) (1982). After a thorough review of the entire *224record, we find that the evidence presented was sufficient to authorize the trial court’s revocation of appellant’s probation. See Adams v. State, 158 Ga. App. 529 (281 SE2d 250) (1981).
Decided June 29, 1983.
William T. Straughan, for appellant.
James L. Wiggins, District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.